Citation Nr: 1514438	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-00 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a mental condition, also claimed as traumatic brain injury with cognitive residuals to include memory loss, fine motor control, language, and speech problems. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel





INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) in the Navy Reserves from August 2, 1972 to February 11, 1973 and from March 21, 1973 to November 8, 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal was processed in part using the VBMS paperless claims processing system.  Accordingly, future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Appellant's claim so that he is afforded every possible consideration.

In a December 2012 substantive appeal, the Appellant requested to appear at personal hearing before a Veterans Law Judge of the Board of Veterans Appeal at the local Regional Office (i.e., Travel Board hearing).  The Appellant was sent a notice on April 17, 2014, that he had been scheduled for a Travel Board hearing on May 1, 2014.  

In an April 2014 correspondence, the Appellant's sister, B.L., notified the RO that her brother had suffered a serious stroke and was currently hospitalized at Mercy Hospital in Des Moines, Iowa.  The Appellant's sister reported that the Appellant is just beginning to speak and is confined to his bed.  She requested that his hearing be rescheduled for another date in three months.  

The Appellant was sent a notice on February 20, 2015, that he had been rescheduled for a Travel Board hearing on March 6, 2015.  However, in a February 3, 2015 correspondence, the Appellant's sister notified the RO that the Appellant is still recovering in a nursing home and he is not capable of traveling or testifying before the Board.  The Appellant's sister also stated that she is not aware of the details of the Appellant's appeal and knows of no representative who could appear for him.  The Appellant's sister asked that the case be put on hold until the Appellant's health recovers or they can find someone to represent him.  

The Appellant did not appear for the scheduled March 2015 travel board hearing.  However, given that good cause has been shown for the Appellant's absence on the hearing date, a remand is necessary to again schedule the Appellant for a Travel Board hearing.  The Board finds that the Appellant's inability to attend his Board hearing due his stroke should be afforded the accommodations provided under M21-1 MR (M21-1MR), pt. 1, Ch. 4, sec. 1(i) in order to satisfy VA's duty to assist.  

According to Veterans Benefits Administration Adjudication Procedures Manual M21-1 MR (M21-1MR), pt. 1, Ch. 4, sec. 1(i), VA has procedures to accommodate claimants suffering from a serious medical condition who request a hearing (noting that the person requesting a hearing is expected to appear in person but "a[n] exception may be made for extenuating circumstances that prevent [a claimant] from attending, such as incarceration or a serious medical condition"); see also M21-1 MR, pt. I, Ch. 4 sec. 1 (j) (permitting a representative to "present documentary evidence as well as oral testimony at the hearing, bring witnesses to the hearing to provide testimony, or make arguments and contentions with respect to the facts and applicable law").  Also, 38 C.F.R. § 20.700 provides for electronic hearings where "suitable facilities and equipment are available . . ." and that "any such hearing will be in lieu of a hearing held by personally appearing before. . .the Board." 38 C.F.R. § 20.700(e).

Lastly, the Board notes that the Appellant's sister has provided an updated mailing address for the Appellant while he is in the care of the nursing home.  Thus, on remand, the RO should send all correspondence to the Appellant's updated mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The Appellant and his representative should be contacted to clarify whether the Appellant will be able to attend a rescheduled Travel Board hearing.  

2.  Thereafter, based on the Appellant's response, the RO should take all indicative action in order to address the feasibility of scheduling the Appellant for a Board hearing at the local RO in connection with his pending claim in this appeal.  

a. If the Appellant is able to attend a Board hearing at the local RO, then he should be scheduled for a Travel Board hearing (or a video conference hearing, if he so desires) at the earliest available opportunity.  The RO should notify the Appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2014).

b.  If the Appellant is still incapacitated, the RO should 
explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal by the Disabled American Veterans.  See 38 C.F.R. § 20.700(b), (c) (2014) (If good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  Thus, if it is not feasible for the Appellant to personally appear at a Board hearing (via, Travel Board or video conference), the RO should inquire, for the purpose of satisfying the Appellant's request for a Board hearing, as to whether the Appellant would prefer to have the Disabled American Veterans, who holds his power of attorney, to attend the Board hearing (via, Travel Board or video conference) and present evidence or call witnesses on the Appellant's behalf.  If the Appellant elects such an option as an alternative to his personal hearing before the Board at the local RO, then he should be scheduled for a Board hearing (via, Travel Board or a video conference hearing, whichever is earlier) at the earliest available opportunity.  The RO should notify the Appellant and his representative of the date and time of the hearing.

3.  If the Appellant no longer desires to have a Board hearing, then the matter on appeal should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




